UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7539


TRAVIS LAVOY JENKINS,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02257-D)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Lavoy Jenkins appeals the district court’s orders transferring his 28 U.S.C.

§ 2241 (2012) petition to the United States District Court for the Southern District of

Georgia and denying reconsideration.       We have reviewed the record and find no

reversible error. Accordingly, although we grant Jenkins leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Jenkins v. United States,

No. 5:18-hc-02257-D (E.D.N.C. Nov. 14, 2018 & Dec. 12, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2